Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-1 (Amendment No. 1) of our report dated August 12, 2014 relating to the financial statements of Oculus Inc. as of April 30, 2014 and for the period from January 9, 2014 (inception) to April 30, 2014. We also consent to the reference to our firm under the heading “Experts” appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas October 13, 2014
